Exhibit 10.7

THIRD AMENDED AND RESTATED OMNIBUS AGREEMENT

This THIRD AMENDED AND RESTATED OMNIBUS AGREEMENT (the “Agreement”) is entered
into on, and effective as of, July 1, 2014, among Tesoro Corporation, a Delaware
corporation (“Tesoro”), on behalf of itself and the other Tesoro Entities (as
defined herein), Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company and formerly known as Tesoro Refining and Marketing Company
(“TRMC”), Tesoro Companies, Inc., a Delaware corporation (“Tesoro Companies”),
Tesoro Alaska Company LLC, a Delaware limited liability company and formerly
known as Tesoro Alaska Company (“Tesoro Alaska”), Tesoro Logistics LP, a
Delaware limited partnership (the “Partnership”), and Tesoro Logistics GP, LLC,
a Delaware limited liability company (the “General Partner”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”

R E C I T A L S:

1. The Parties executed that certain Second Amended and Restated Omnibus
Agreement dated as of November 15, 2012, amended by that certain Amendment No. 1
to Second Amended and Restated Omnibus Agreement dated as of June 1, 2013, and
Amendment No. 2 to Second Amended and Restated Omnibus Agreement dated as of
December 6, 2013 (collectively, the “Second Omnibus Agreement”).

2. The Parties desired by their execution of the Second Omnibus Agreement to
evidence their understanding, as more fully set forth in Article II, with
respect to certain business opportunities that the Tesoro Entities (as defined
herein) will not engage in for so long as the Partnership is an Affiliate of
Tesoro.

3. The Parties desired by their execution of the Second Omnibus Agreement to
evidence their understanding, as more fully set forth in Article III, with
respect to certain indemnification obligations of the Parties to each other.

4. The Parties desired by their execution of the Second Omnibus Agreement to
evidence their understanding, as more fully set forth in Article IV, with
respect to the amount to be paid by the Partnership for the centralized
corporate services to be performed by the Tesoro Entities (as defined herein)
for and on behalf of the Partnership Group (as defined herein).

5. The Parties desired by their execution of the Second Omnibus Agreement to
evidence their understanding, as more fully set forth in Article V, with respect
to certain maintenance capital and other expenditures to be reimbursed by the
Tesoro Entities to the Partnership Group.

6. The Parties desired by their execution of the Second Omnibus Agreement to
evidence their understanding, as more fully set forth in Article VI, with
respect to the Partnership Group’s right of first offer with respect to the ROFO
Assets (as defined herein).

7. The Parties desired by their execution of the Second Omnibus Agreement to
evidence their understanding, as more fully set forth in Article VII, with
respect to the granting of a license from Tesoro to the Partnership Group and
the General Partner.



--------------------------------------------------------------------------------

8. The Parties desired by their execution of the Second Omnibus Agreement to
evidence their understanding, as more fully set forth in Article VIII, with
respect to the transfer of the Represented Employees (as defined herein) from
the Tesoro Entities to the General Partner and the Partnership Group’s right to
use certain vehicles leased by the General Partner.

9. The Parties desire to amend and restate the Second Omnibus Agreement to
allow, among other items, for the application of the terms hereof to additional
contributions of assets from the Tesoro Entities to the Partnership Group.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“Administrative Fee” is defined in Section 4.1.

“Affiliate” is defined in the Partnership Agreement.

“Annual Environmental Deductible” is defined in Section 3.7.

“Annual ROW Deductible” is defined in Section 3.7.

“Assets” means all logistics assets, including, but not limited to, all
gathering pipelines, transportation pipelines, storage tanks, trucks, truck
racks, terminal facilities, wharves, rail tracks, offices and related equipment,
real estate and other assets, or portions thereof, conveyed, contributed or
otherwise transferred or intended to be conveyed, contributed or otherwise
transferred pursuant to a Contribution Agreement to any member of the
Partnership Group, or, with respect to a Contribution Agreement, owned by,
leased by or necessary for the operation of the business, properties or assets
of any member of the Partnership Group, prior to or as of the applicable Closing
Date.

“Closing Date” means the applicable date for each Contribution Agreement as set
forth on Schedule VII to this Agreement.

“Conflicts Committee” is defined in the Partnership Agreement.

“Contribution Agreement” means the applicable contribution agreement identified
on Schedule VII to this Agreement, together with the applicable additional
conveyance documents and instruments contemplated or referenced thereunder.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
(a) through ownership of securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person, (b) by contract, or
(c) otherwise.

 

2



--------------------------------------------------------------------------------

“Covered Environmental Losses” is defined in Section 3.1.

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other environmental conservation and
protection laws, each as amended from time to time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.

“First Deadline Date” means the applicable date for each Contribution Agreement
set forth on Schedule VII to this Agreement.

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, and
(b) petroleum, oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel, and other refined petroleum hydrocarbons.

“Identification Deadline” means the later of (a) the First Deadline Date, and
(b) the earlier of (i) the Second Deadline Date and (ii) the occurrence of a
Partnership Change of Control.

“Indemnified Party” means the Partnership Group or the Tesoro Entities, as the
case may be, in its capacity as the party entitled to indemnification in
accordance with Article III.

“Indemnifying Party” means with respect to a Contribution Agreement, the
Partnership Group or the Tesoro Indemnifying Parties, as the case may be, in
their respective capacity as the party from whom indemnification may be sought
in accordance with Article III.

“License” is defined in Section 7.1.

“Limited Partner” is defined in the Partnership Agreement.

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.

 

3



--------------------------------------------------------------------------------

“Marks” is defined in Section 7.1.

“Name” is defined in Section 7.1.

“Non-Covered Environmental Losses” is defined in Section 3.1(b).

“Offer” is defined in Section 2.3.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Tesoro Logistics LP dated as of April 26, 2011.

“Partnership Change of Control” means Tesoro ceases to Control the general
partner of the Partnership.

“Partnership Group” means the Partnership and any of its Subsidiaries, treated
as a single consolidated entity.

“Partnership Group Member” means any member of the Partnership Group.

“Partnership Security” is defined in the Partnership Agreement.

“Party” and “Parties” are defined in the introduction to this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization association,
government agency or political subdivision thereof or other entity.

“Pipeline Rate Regulatory Agencies” means the applicable federal, state and
local governmental or regulatory agencies having jurisdiction over rates to be
charged for services provided with respect to the Assets contributed under a
Contribution Agreement.

“Proposed Transaction” is defined in Section 6.2(a).

“Prudent Industry Practice” means such practices, methods, acts, techniques, and
standards as are in effect at the time in question that are consistent with the
higher of (a) the standards generally followed by the United States pipeline,
terminalling and rail industries and (b) the standards applied or followed by
the Tesoro Entities in the performance of similar tasks or projects, or by the
General Partner or the Partnership Group in the performance of similar tasks or
projects.

“Represented Employees” is defined in Section 8.1(a).

“Retained Assets” means with respect to a particular Contribution Agreement, all
assets owned by any of the Tesoro Entities that were not directly or indirectly
conveyed, contributed or otherwise transferred to the Partnership Group pursuant
to that Contribution Agreement or the other documents referred to in that
Contribution Agreement, including, for the avoidance of

 

4



--------------------------------------------------------------------------------

doubt, all gathering pipelines, transportation pipelines, storage tanks, trucks,
truck racks, terminal facilities, offices and related equipment, real estate and
other related assets, or portions thereof owned by any of the Tesoro Entities
and located in Hawaii; provided, however, that once any such assets have been
directly or indirectly conveyed, contributed or otherwise transferred to the
Partnership Group pursuant to any other Contribution Agreement or the other
documents referred to in any other Contribution Agreement, such assets shall not
be included in the definition of “Retained Assets” for purposes of the
first-referenced Contribution Agreement in this definition with respect to the
period on or after the Closing Date under that other Contribution Agreement.

“ROFO Asset Owner” means, with respect to a ROFO Asset, the applicable Tesoro
Entity set forth opposite such ROFO Asset on Schedule V to this Agreement.

“ROFO Assets” means the assets listed on Schedule V to this Agreement.

“ROFO Notice” is defined in Section 6.2(a).

“ROFO Period” is defined in Section 6.1(a).

“ROFO Response” is defined in Section 6.2(a).

“Second Deadline Date” means the applicable date for each Contribution Agreement
as set forth on Schedule VII to this Agreement.

“Second Omnibus Agreement” is defined in the recitals to this Agreement.

“Schedules” means Schedules I through VII attached to this Agreement, as may be
amended and restated pursuant to Section 9.2.

“Subject Assets” is defined in Section 2.2(c).

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors,
managers or other governing body of such Person.

 

5



--------------------------------------------------------------------------------

“Tesoro Entities” means Tesoro and any Person Controlled, directly or
indirectly, by Tesoro other than the General Partner or a Partnership Group
Member; and “Tesoro Entity” means any of the Tesoro Entities.

“Tesoro Indemnifying Parties” is defined in Section 3.1(a).

“Tesoro Indemnified Parties” is defined in Section 3.4.

“Third Deadline Date” means the applicable date for each Contribution Agreement
as set forth on Schedule VII to this Agreement.

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.

ARTICLE II

BUSINESS OPPORTUNITIES

2.1 Restricted Activities. Except as permitted by Section 2.2, the General
Partner and each of the Tesoro Entities shall be prohibited from owning,
operating, engaging in, acquiring, or investing in any business that owns or
operates crude oil or refined products pipelines, terminals or storage
facilities in the United States.

2.2 Permitted Exceptions. Notwithstanding any provision of Section 2.1 to the
contrary, the Tesoro Entities may engage in the following activities under the
following circumstances:

(a) the ownership and/or operation of any of the Retained Assets (including
replacements or expansions of the Retained Assets);

(b) the acquisition, ownership or operation of any logistics asset, including,
without limitation, any crude oil or refined products pipeline, terminal or
storage facility, that is acquired or constructed by a Tesoro Entity and that is
(i) within, directly connected to, substantially dedicated to, or an integral
part of, any refinery owned, acquired or constructed by a Tesoro Entity or
(ii) acquired or constructed by a Tesoro Entity to replace an Asset of the
Partnership Group that no longer provides services to any Tesoro Entity due to
the occurrence of a force majeure event under a commercial contract between one
or more Tesoro Entities and one or more members of the Partnership Group that
prevents the Partnership Group from providing services under such commercial
contract;

(c) the acquisition, ownership or operation of any asset or group of related
assets used in the activities described in Section 2.1 that are acquired or
constructed by a Tesoro Entity after April 26, 2011 (the “Subject Assets”) if:

(i) the fair market value of the Subject Assets (as determined in good faith by
the Board of Directors, or other governing body, of the Tesoro Entity that will
own the Subject Assets) is less than $5 million at the time of such acquisition
by the Tesoro Entity or completion of construction, as the case may be; or

 

6



--------------------------------------------------------------------------------

(ii) in the case of an acquisition or the construction of Subject Assets with a
fair market value (as determined in good faith by the Board of Directors, or
other governing body, of the Tesoro Entity that will own the Subject Assets)
equal to or greater than $5 million at the time of such acquisition by a Tesoro
Entity or the completion of construction, as applicable, the Partnership has
been offered the opportunity to purchase the Subject Assets in accordance with
Section 2.3 and the Partnership has elected not to purchase the Subject Assets;
and

(d) the ownership of equity interests in the General Partner and the Partnership
Group.

2.3 Procedures.

(a) If a Tesoro Entity acquires or constructs Subject Assets as described in
Section 2.2(c)(ii), then not later than six months after the consummation of the
acquisition or the completion of construction by such Tesoro Entity of the
Subject Assets, as the case may be, the Tesoro Entity shall notify the General
Partner in writing of such acquisition or construction and offer the Partnership
Group the opportunity to purchase such Subject Assets in accordance with this
Section 2.3 (the “Offer”). The Offer shall set forth the terms relating to the
purchase of the Subject Assets and, if any Tesoro Entity desires to utilize the
Subject Assets, the Offer will also include the terms on which the Partnership
Group will provide services to the Tesoro Entity to enable the Tesoro Entity to
utilize the Subject Assets. As soon as practicable, but in any event within 60
days after receipt of the Offer, the General Partner shall notify the Tesoro
Entity in writing that either (i) the General Partner has elected not to cause a
Partnership Group Member to purchase the Subject Assets, in which event the
Tesoro Entity shall be forever free to continue to own or operate such Subject
Assets, or (ii) the General Partner has elected to cause a Partnership Group
Member to purchase the Subject Assets, in which event the procedures outlined in
the remainder of this Section 2.3 shall apply.

(b) If the Tesoro Entity and the General Partner are able to agree on the fair
market value of the Subject Assets that are subject to the Offer and the other
terms of the Offer including, without limitation, the terms, if any, on which
the Partnership Group will provide services to the Tesoro Entity to enable the
Tesoro Entity to utilize the Subject Assets, within 60 days after receipt by the
General Partner of the Offer, a Partnership Group Member shall purchase the
Subject Assets for the agreed upon fair market value as soon as commercially
practicable after such agreement has been reached and, if applicable, enter into
an agreement with the Tesoro Entity to provide services in a manner consistent
with the Offer.

(c) If the Tesoro Entity and the General Partner are unable to agree on the fair
market value of the Subject Assets that are subject to the Offer or the other
terms of the Offer including, if applicable, the terms on which the Partnership
Group will provide services to the Tesoro Entity to enable the Tesoro Entity to
utilize the Subject Assets, within 60 days after receipt by the General Partner
of the Offer, the Tesoro Entity and the General Partner will engage a mutually
agreed upon, nationally recognized investment banking firm to determine the fair
market value of the Subject Assets and any other terms on which the Partnership
Group and the Tesoro Entity are unable to agree. The investment banking firm
will determine the fair market value of the Subject Assets and any other terms
on which the Partnership Group and the

 

7



--------------------------------------------------------------------------------

Tesoro Entity are unable to agree within 30 days of its engagement and furnish
the Tesoro Entity and the General Partner its determination. The fees of the
investment banking firm will be split equally between the Tesoro Entity and the
Partnership Group. Once the investment banking firm has submitted its
determination of the fair market value of the Subject Assets and any other terms
on which the Partnership Group and the Tesoro Entity are unable to agree, the
General Partner will have the right, but not the obligation to cause a
Partnership Group Member to purchase the Subject Assets pursuant to the Offer,
as modified by the determination of the investment banking firm. If the General
Partner elects to cause a Partnership Group Member to purchase the Subject
Assets, then the Partnership Group Member shall purchase the Subject Assets
under the terms of the Offer, as modified by the determination of the investment
banking firm as soon as commercially practicable after such determination and,
if applicable, enter into an agreement with the Tesoro Entity to provide
services in a manner consistent with the Offer, as modified by the determination
of the investment banking firm.

2.4 Scope of Prohibition. Except as provided in this Article II and the
Partnership Agreement, each Tesoro Entity shall be free to engage in any
business activity, including those that may be in direct competition with any
Partnership Group Member.

2.5 Enforcement. The Tesoro Entities agree and acknowledge that the Partnership
Group does not have an adequate remedy at law for the breach by the Tesoro
Entities of the covenants and agreements set forth in this Article II, and that
any breach by the Tesoro Entities of the covenants and agreements set forth in
this Article II would result in irreparable injury to the Partnership Group. The
Tesoro Entities further agree and acknowledge that any Partnership Group Member
may, in addition to the other remedies which may be available to the Partnership
Group, file a suit in equity to enjoin the Tesoro Entities from such breach, and
consent to the issuance of injunctive relief under this Agreement.

ARTICLE III

INDEMNIFICATION

3.1 Environmental Indemnification.

(a) Subject to Section 3.2 and Section 3.7 and with respect to Assets conveyed,
contributed or otherwise transferred pursuant to a Contribution Agreement, each
of the Tesoro Entities set forth on Schedule VII attached to this Agreement with
respect to that Contribution Agreement (the “Tesoro Indemnifying Parties”),
severally and not jointly, shall indemnify, defend and hold harmless the
Partnership Group from and against any Losses suffered or incurred by the
Partnership Group, directly or indirectly, or as a result of any claim by a
third party, by reason of or arising out of:

(i) any violation or correction of violation of Environmental Laws;

(ii) any event, condition or environmental matter associated with or arising
from the ownership or operation of the Assets (including, without limitation,
the presence of Hazardous Substances on, under, about or migrating to or from
the Assets or the disposal or release of Hazardous Substances generated by
operation of the Assets at non-Asset locations) including, without limitation,
(A) the cost and expense of any investigation, assessment,

 

8



--------------------------------------------------------------------------------

evaluation, monitoring, containment, cleanup, repair, restoration, remediation,
or other corrective action required or necessary under Environmental Laws,
(B) the cost or expense of the preparation and implementation of any closure,
remedial, corrective action, or other plans required or necessary under
Environmental Laws, and (C) the cost and expense of any environmental or toxic
tort pre-trial, trial, or appellate legal or litigation support work;

(iii) any event, condition or environmental matter or legal action pending as of
the applicable Closing Date against the Tesoro Entities, a true and correct
summary of which with respect to Assets conveyed, contributed or otherwise
transferred pursuant to a particular Contribution Agreement is described on
Schedule I to this Agreement; and

(iv) any event, condition or environmental matter associated with or arising
from the Retained Assets, whether occurring before or after the applicable
Closing Date;

provided, however, that with respect to any violation under Section 3.1(a)(i) or
any event, condition or environmental matter included under Section 3.1(a)(ii)
that is associated with the ownership or operation of the Assets conveyed,
contributed or otherwise transferred pursuant to a particular Contribution
Agreement, the Tesoro Indemnifying Parties will be obligated to indemnify the
Partnership Group only to the extent that such violation, event, condition or
environmental matter (x) occurred before the Closing Date for that Contribution
Agreement under then-applicable Environmental Laws and (y)(i) such violation,
event, condition or environmental matter is set forth on Schedule II to this
Agreement or (ii) Tesoro is notified in writing of such violation, event,
condition or environmental matter prior to the applicable Identification
Deadline (Sections 3.1(a)(i) through (iv) collectively, with respect to that
Contribution Agreement being “Covered Environmental Losses”).

(b) The Partnership Group shall indemnify, defend and hold harmless the Tesoro
Entities from and against any Losses suffered or incurred by the Tesoro
Entities, directly or indirectly, or as a result of any claim by a third party,
by reason of or arising out of:

(i) any violation or correction of violation of Environmental Laws associated
with or arising from the ownership or operation of the Assets; and

(ii) any event, condition or environmental matter associated with or arising
from the ownership or operation of the Assets (including, but not limited to,
the presence of Hazardous Substances on, under, about or migrating to or from
the Assets or the disposal or release of Hazardous Substances generated by
operation of the Assets at non-Asset locations) including, without limitation,
(A) the cost and expense of any investigation, assessment, evaluation,
monitoring, containment, cleanup, repair, restoration, remediation, or other
corrective action required or necessary under Environmental Laws, (B) the cost
or expense of the preparation and implementation of any closure, remedial,
corrective action, or other plans required or necessary under Environmental
Laws, and (C) the cost and expense for any environmental or toxic tort
pre-trial, trial, or appellate legal or litigation support work;

and regardless of whether such violation under Section 3.1(b)(i) or such event,
condition or environmental matter included under Section 3.1(b)(ii) occurred
before or after the applicable

 

9



--------------------------------------------------------------------------------

Closing Date, in each case, to the extent that any of the foregoing are not
Covered Environmental Losses for which the Partnership Group is entitled to
indemnification from the Tesoro Indemnifying Parties under this Article III
without giving effect to the Annual Environmental Deductible. The Losses covered
by this Section 3.1(b) are hereinafter referred to as ‘Non-Covered Environmental
Losses.”

3.2 Right of Way Indemnification. Subject to Section 3.7, and with respect to
Assets conveyed, contributed or otherwise transferred pursuant to a particular
Contribution Agreement, each of the Tesoro Indemnifying Parties as set forth on
Schedule VII with respect to that Contribution Agreement, severally and not
jointly, shall indemnify, defend and hold harmless the Partnership Group from
and against any Losses suffered or incurred by the Partnership Group by reason
of or arising out of (a) the failure of the applicable Partnership Group Member
(or other party specified on Schedule VII) to be the owner of such valid and
indefeasible easement rights or fee ownership or leasehold interests in and to
the lands on which any crude oil or refined products pipeline or related pump
station, wharf, storage tank, terminal, rail tracks or truck rack or any related
facility or equipment conveyed or contributed to the applicable Partnership
Group Member on the applicable Closing Date is located as of such Closing Date,
and such failure renders the Partnership Group liable to a third party or unable
to use or operate the Assets in substantially the same manner that the Assets
were used and operated by the applicable Tesoro Entity immediately prior to the
applicable Closing Date; (b) the failure of the applicable Partnership Group
Member to have the consents, licenses and permits necessary to allow any such
pipeline referred to in clause (a) of this Section 3.2 to cross the roads,
waterways, railroads and other areas upon which any such pipeline is located as
of the applicable Closing Date, and such failure renders the Partnership Group
liable to a third party or unable to use or operate the Assets in substantially
the same manner that the Assets were used and operated by the applicable Tesoro
Entity immediately prior to such Closing Date; and (c) the cost of curing any
condition set forth in clause (a) or (b) of this Section 3.2 that does not allow
any Asset to be operated in accordance with Prudent Industry Practice, in each
case to the extent that Tesoro is notified in writing of any of the foregoing
prior to the Identification Deadline.

3.3 Reserved.

3.4 Represented Employees. With respect to Assets conveyed, contributed or
otherwise transferred pursuant to a particular Contribution Agreement, and if
applicable, the General Partner shall indemnify, defend and hold harmless each
of the Tesoro Entities set forth on Schedule VII attached to this Agreement with
respect to that Contribution Agreement (the “Tesoro Indemnified Parties”) from
and against any Losses suffered or incurred by the Tesoro Indemnified Parties by
reason of or arising out of the transfer of the Represented Employees to the
General Partner pursuant to Section 8.1 and the employment of the Represented
Employees by the General Partner, including any Losses suffered or incurred
resulting from actions taken, or liabilities incurred by the Tesoro Indemnified
Parties with respect to the Represented Employees in connection with applicable
collective bargaining agreements covering such Represented Employees.

 

10



--------------------------------------------------------------------------------

3.5 Additional Indemnification.

(a) In addition to and not in limitation of the indemnification provided under
Sections 3.1(a), 3.2, and 3.3 and with respect to a respective Contribution
Agreement, each of the Tesoro Indemnifying Parties, severally and not jointly,
shall indemnify, defend, and hold harmless the Partnership Group from and
against any Losses suffered or incurred by the Partnership Group by reason of or
arising out of (i) events and conditions associated with the ownership or
operation of the Assets and occurring before the applicable Closing Date (other
than Covered Environmental Losses and Non-Covered Environmental Losses, which
are provided for under Sections 3.1, and those Losses provided for under
Section 3.2) to the extent that Tesoro is notified in writing of any of the
foregoing prior to the Third Deadline Date, (ii) any pending (as of the
applicable Closing Date) legal actions against the Tesoro Entities set forth on
Schedule III to this Agreement, (iii) events and conditions associated with the
Retained Assets and whether occurring before or after the applicable Closing
Date, (iv) the failure to obtain any necessary consent from the Pipeline Rate
Regulatory Agencies, if applicable, and (v) all federal, state and local income
tax liabilities attributable to the ownership or operation of the Assets prior
to the applicable Closing Date, including under Treasury Regulation
Section 1.1502-6 (or any similar provision of state or local law), and any such
income tax liabilities of the Tesoro Entities that may result from the
consummation of the formation transactions for the Partnership Group and the
General Partner occurring on or prior to the applicable Closing Date.

(b) In addition to and not in limitation of the indemnification provided under
Sections 3.1(a), 3.2, and 3.3, with respect to the “West Coast Assets
Contribution Agreement” set forth on Schedule VII:

(i) Tesoro Alaska shall indemnify, defend and hold harmless the Partnership
Group from and against any Losses incurred by the Partnership Group, directly or
indirectly, by reason of or arising out of a failure of the Tesoro Alaska
Pipeline due to “Level 1 Risks” identified pursuant to Coffman Engineers report
dated May 8, 2014, until the earlier of (A) the completion of the actions items
identified in such report or (B) December 31, 2015;

(ii) Tesoro Alaska shall indemnify defend and hold harmless the Partnership
Group from and against any Losses incurred by the Partnership Group, directly or
indirectly, by reason of or arising out of the fire water supply system at the
Nikiski Terminal (as defined in the West Coast Assets Contribution Agreement)
until the earlier of (A) the completion of the repairs or action items
identified in the fire water supply study, or (B) December 31, 2015; and

(iii) TRMC shall indemnify defend and hold harmless the Partnership Group from
and against any Losses incurred by the Partnership Group, directly or
indirectly, by reason of or arising out of the existing excess flow shutoff
valves at any of the Anacortes light ends rail facility, the Anacortes light
ends truck loading rack or the Martinez clean products truck loading rack until
the earlier of (A) the completion of the installation of replacement excess flow
shutoff valves at the applicable facility or (B) December 31, 2015.

Notwithstanding the foregoing, the General Partner shall not, and agrees to
cause the Partnership Group not to, change the operational parameters of the
assets described in Sections 3.5(b)(i)

 

11



--------------------------------------------------------------------------------

through (iii) above from the operational parameters of such assets in effect as
of the applicable Closing Date without the prior written consent of the
applicable Tesoro Entity. Any change to the operational parameters in violation
of this Section 3.5(b) shall terminate the indemnity provided by this
Section 3.5(b) as of the date of such change, provided, however, that such
termination shall not affect any obligation of the applicable Tesoro Entities
that arose before the date of termination.

(c) In addition to and not in limitation of the indemnification provided under
Section 3.1(b) or 3.4 or the Partnership Agreement, the Partnership Group shall
indemnify, defend, and hold harmless the Tesoro Entities from and against any
Losses suffered or incurred by the Tesoro Entities by reason of or arising out
of events and conditions associated with the ownership or operation of the
Assets and occurring after the applicable Closing Date (other than the Covered
Environmental Losses and Non-Covered Environmental Losses which are provided for
under Section 3.1), unless such indemnification would not be permitted under the
Partnership Agreement by reason of one of the provisos contained in
Section 7.7(a) of the Partnership Agreement.

3.6 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article III, it will provide notice thereof in writing to the Indemnifying
Party, specifying the nature of and specific basis for such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
III, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such claim
or any matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
unless it includes a full release of the Indemnified Party from such claim.

(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of any claims covered by the indemnification under this
Article III, including, without limitation, the prompt furnishing to the
Indemnifying Party of any correspondence or other notice relating thereto that
the Indemnified Party may receive, permitting the name of the Indemnified Party
to be utilized in connection with such defense, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense, the making
available to the Indemnifying Party of any employees of the Indemnified Party
and the granting to the Indemnifying Party of reasonable access rights to the
properties and facilities of the Indemnified Party; provided, however, that in
connection therewith the Indemnifying Party agrees to use reasonable efforts to
minimize the impact thereof on the operations of the Indemnified Party and
further agrees to maintain the confidentiality of all files, records, and other
information furnished by the Indemnified Party pursuant to this Section 3.6. In
no event shall the obligation of the Indemnified Party to cooperate with the
Indemnifying Party as set forth in the immediately

 

12



--------------------------------------------------------------------------------

preceding sentence be construed as imposing upon the Indemnified Party an
obligation to hire and pay for counsel in connection with the defense of any
claims covered by the indemnification set forth in this Article III; provided,
however, that the Indemnified Party may, at its own option, cost and expense,
hire and pay for counsel in connection with any such defense. The Indemnifying
Party agrees to keep any such counsel hired by the Indemnified Party informed as
to the status of any such defense, but the Indemnifying Party shall have the
right to retain sole control over such defense.

(d) In determining the amount of any Losses for which the Indemnified Party is
entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Indemnified Party, and such correlative insurance benefit shall be net of any
incremental insurance premium that becomes due and payable by the Indemnified
Party as a result of such claim and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons.

3.7 Limitations Regarding Indemnification.

(a) The Tesoro Indemnifying Parties shall not, in any calendar year, be
obligated to indemnify, defend and hold harmless the Partnership Group for a
Covered Environmental Loss under Section 3.1(a)(ii) until such time as the
aggregate amount of all Covered Environmental Losses in such calendar year
exceeds the amount listed on Schedule VIII under “Annual Environmental
Deductible” (the “Annual Environmental Deductible”), at which time the Tesoro
Indemnifying Parties shall be obligated to indemnify the Partnership Group for
the amount of Covered Environmental Losses under Section 3.1(a)(ii) that are in
excess of the Annual Environmental Deductible that are incurred by the
Partnership Group in such calendar year. The Tesoro Indemnifying Parties shall
not, in any calendar year, be obligated to indemnify, defend and hold harmless
the Partnership Group for any individual Loss under Section 3.2 until such time
as the aggregate amount of all Losses under Section 3.2 that are in such
calendar year exceeds the amount listed on Schedule VIII under “Annual ROW
Deductible” (the “Annual ROW Deductible”), at which time the Tesoro Indemnifying
Parties shall be obligated to indemnify the Partnership Group for all Losses
under Section 3.2 in excess of the Annual ROW Deductible that are incurred by
the Partnership Group in such calendar year.

(b) With respect to Sections 3.1, 3.2 and 3.5(a), each of the Tesoro
Indemnifying Parties shall only be required to indemnify the Partnership Group
for Covered Environmental Losses under Section 3.1, Losses under Section 3.2 or
Losses under Section 3.5(a) incurred in connection with or related to Assets
conveyed, contributed or otherwise transferred to the Partnership Group by such
Tesoro Indemnifying Party.

(c) For the avoidance of doubt, there is no monetary cap on the amount of
indemnity coverage provided by any Indemnifying Party under this Article III.

(d) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT,

 

13



--------------------------------------------------------------------------------

REGARDLESS OF WHETHER ANY SUCH CLAIM ARISES UNDER OR RESULTS FROM CONTRACT,
NEGLIGENCE, OR STRICT LIABILITY OF THE PARTY WHOSE LIABILITY IS BEING WAIVED
HEREBY; provided that the foregoing limitation is not intended and shall not
affect special damages actually awarded to a third party or assessed by a
governmental authority and for which a Party is properly entitled to
indemnification pursuant to the express provisions of this Agreement.

3.8 The Parties agree to the special indemnification provisions set forth on
Schedule IX.

ARTICLE IV

CORPORATE SERVICES

4.1 General.

(a) Tesoro agrees to provide, and agrees to cause the applicable Tesoro Entities
to provide, on behalf of the General Partner, for the Partnership Group’s
benefit all of the centralized corporate services that Tesoro and the applicable
Tesoro Entities have traditionally provided in connection with the Assets
including, without limitation, the general and administrative services listed on
Schedule IV to this Agreement. As consideration for such services, the
Partnership will pay Tesoro a monthly administrative fee in the amount set forth
in Schedule VIII to this Agreement (the “Administrative Fee”), payable on or
before the tenth business day of each month, commencing in the first month
following the date hereof. Tesoro may increase the Administrative Fee on July 1
of each year, commencing on July 1, 2015, by a percentage equal to the positive
change, if any, in the CPI-U (All Urban Consumers) for the prior calendar year,
rounded to the nearest one-tenth (1/10) of one percent (1%), or to reflect any
increase in the cost of providing centralized corporate services to the
Partnership Group due to changes in any law, rule or regulation applicable to
the Tesoro Entities or the Partnership Group, including any interpretation of
such laws, rules or regulations.

(b) At the end of each calendar year, the Partnership will have the right to
submit to Tesoro a proposal to reduce the amount of the Administrative Fee for
that year if the Partnership believes, in good faith, that the centralized
corporate services performed by the Tesoro Entities for the benefit of the
Partnership Group for the year in question do not justify payment of the full
Administrative Fee for that year. If the Partnership submits such a proposal to
Tesoro, Tesoro agrees that it will negotiate in good faith with the Partnership
to determine if the Administrative Fee for that year should be reduced and, if
so, the amount of such reduction. If the Parties agree that the Administrative
Fee for that year should be reduced, then Tesoro shall promptly pay to the
Partnership the amount of any reduction for that year.

(c) The Partnership Group shall reimburse Tesoro, without duplication of any
reimbursements made pursuant to Section 7.4 of the Partnership Agreement, for
all other direct or allocated costs and expenses incurred by the Tesoro Entities
on behalf of the Partnership Group, including, but not limited to the following;
provided, however, that the costs and expenses described in subsections
(i) through (vi) below shall not apply with respect to employees of the General
Partner or the Tesoro Entities that are providing the services listed on
Schedule IV:

(i) salaries of employees of the General Partner or the applicable Tesoro
Entities, to the extent, but only to the extent, such employees perform services
for the Partnership Group, provided that for employees that do not devote all of
their business time to the Partnership Group, such expenses shall be based on
the annual weighted average of time spent and number of employees devoting
services to the Partnership Group;

 

14



--------------------------------------------------------------------------------

(ii) except as otherwise provided in Section 4.1(c)(vi) below, the cost of
employee benefits relating to employees of the General Partner or the applicable
Tesoro Entities, including 401(k), pension, bonuses and health insurance
benefits (but excluding Tesoro stock-based compensation expense), to the extent,
but only to the extent, such employees perform services for the Partnership
Group, provided that for employees that do not devote all of their business time
to the Partnership Group, such expenses shall be based on the annual weighted
average of time spent and number of employees devoting their services to the
Partnership Group;

(iii) any expenses incurred or payments made by the applicable Tesoro Entities
for insurance coverage with respect to the Assets or the business of the
Partnership Group;

(iv) all expenses and expenditures incurred by the applicable Tesoro Entities as
a result of the Partnership becoming and continuing as a publicly traded entity,
including, but not limited to, costs associated with annual and quarterly
reports, independent auditor fees, partnership governance and compliance,
registrar and transfer agent fees, tax return and Schedule K-1 preparation and
distribution, legal fees and independent director compensation;

(v) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the services provided by the
applicable Tesoro Entities to the Partnership Group pursuant to Section 4.1(a);

(vi) any severance or similar amounts (“Severance Amounts”) due to the President
of the General Partner or the Vice President, Operations of the General Partner
in the event of a Change of Control (or similar term, in each case as defined in
the applicable management stability agreement) of Tesoro under the terms of
their respective management stability agreements with Tesoro, provided that such
reimbursement shall be based on the percentage of time spent by such employee on
the business of the Partnership Group during the last completed payroll period
immediately preceding the date of such Change of Control. Notwithstanding
anything in this Agreement to the contrary, in no event will the Partnership
Group reimburse Tesoro for, or otherwise in any way be responsible for, (A) any
Severance Amounts due to any employee of the General Partner or the applicable
Tesoro Entities (other than the President of the General Partner or the Vice
President, Operations of the General Partner) in the event of a Change of
Control (or similar term, in each case as defined in the applicable Employment
Agreement) of Tesoro, or (B) any Tesoro stock-based compensation expense related
to accelerated vesting of Tesoro equity awards. For the purposes of this
Section 4.1(c)(vi), the term “Employment Agreement” shall include any employment
agreement, management stability agreement or similar agreement between Tesoro
and any employee of the General Partner or the applicable Tesoro Entities; and

(vii) any other expenses listed on Schedule IV and identified as applicable to
this clause (vii).

 

15



--------------------------------------------------------------------------------

Such reimbursements shall be made on or before the tenth business day of the
month following the month such costs and expenses are incurred, other than
reimbursements solely related to bonuses for employees of the General Partner,
which shall be reimbursed on or prior to the last business day of the month that
such bonuses are paid. For the avoidance of doubt, the costs and expenses set
forth in Section 4.1(c) shall be paid by the Partnership Group in addition to,
and not as a part of or included in, the Administrative Fee.

ARTICLE V

CAPITAL AND OTHER EXPENDITURES

5.1 Reimbursement of Maintenance Capital and Other Expenditures. Tesoro, TRMC or
Tesoro Alaska, as applicable, will either reimburse the Partnership or reimburse
the General Partner and the General Partner will reimburse the Partnership, as
applicable, on a dollar-for-dollar basis, without duplication, for each of the
following:

(a) during the period commencing on April 26, 2011 and ending on the Second
Deadline Date, expenses incurred by the Partnership Group solely in order to
comply with vapor recovery or combustion and spill containment requirements
associated with the Assets;

(b) during the period commencing on the applicable Closing Date and ending on
the fifth anniversary of the applicable Closing Date, the expenses incurred by
the Partnership Group for repairs and maintenance to storage tanks, pressure
vessels and pipelines included as part of the Assets and expenses that are made
solely in order to comply with current minimum standards under (i) the U.S.
Department of Transportation’s Pipeline Integrity Management Rule 49 CFR 195.452
(ii) American Petroleum Institute (API) Standard 653 for Aboveground Storage
Tanks, and (iii) applicable pressure vessel codes as required to allow a
terminal to provide services to TRMC under an applicable terminal service
agreement, but only if and to the extent that such repairs and maintenance are
identified before, during or as a result of the first scheduled API 653
inspections, pressure vessel inspection or pipeline inspections or tests that
occur after the applicable Closing Date, and this clause (b) shall apply only to
the contribution agreements indicated on Schedule VII; and

(c) those certain capital and expense projects related to the Assets and
described on Schedule VI to this Agreement.

ARTICLE VI

RIGHT OF FIRST OFFER

6.1 Right of First Offer to Purchase Certain Assets retained by Tesoro Entities.

(a) Each ROFO Asset Owner hereby grants to the Partnership Group a right of
first offer until April 26, 2021 (the “ROFO Period”) on any ROFO Asset set forth
next to such ROFO Asset Owner’s name on Schedule V to this Agreement to the
extent that such ROFO

 

16



--------------------------------------------------------------------------------

Asset Owner proposes to Transfer any ROFO Asset (other than to any other Tesoro
Entity who agrees in writing that such ROFO Asset remains subject to the
provisions of this Article VI and such Tesoro Entity assumes the obligations
under this Article VI with respect to such ROFO Asset) or enter into any
agreement to do any of the foregoing during the ROFO Period.

(b) The Parties acknowledge that any Transfer of ROFO Assets pursuant to the
Partnership Group’s right of first offer is subject to the terms of all existing
agreements with respect to the ROFO Assets; provided, however, that Tesoro
represents and warrants that, to its knowledge after reasonable investigation,
there are no terms in such agreements that would materially impair the rights
granted to the Partnership Group pursuant to this Article VI with respect to any
ROFO Asset.

6.2 Procedures.

(a) In the event a ROFO Asset Owner proposes to Transfer any applicable ROFO
Asset (other than to another Tesoro Entity) during the ROFO Period (a “Proposed
Transaction”), such ROFO Asset Owner shall, prior to entering into any such
Proposed Transaction, first give notice in writing to the Partnership Group (the
“ROFO Notice”) of its intention to enter into such Proposed Transaction. The
ROFO Notice shall include any material terms, conditions and details as would be
necessary for a Partnership Group Member to make a responsive offer to enter
into the Proposed Transaction with the applicable ROFO Asset Owner, which terms,
conditions and details shall at a minimum include any terms, condition or
details that such ROFO Asset Owner would propose to provide to non-Tesoro
Entities in connection with the Proposed Transaction. The Partnership Group
shall have 60 days following receipt of the ROFO Notice to propose an offer to
enter into the Proposed Transaction with such ROFO Asset Owner (the “ROFO
Response”). The ROFO Response shall set forth the terms and conditions
(including, without limitation, the purchase price the applicable Partnership
Group Member proposes to pay for the ROFO Asset and the other terms of the
purchase including, if requested by a Tesoro Entity, the terms on which the
Partnership Group Member will provide services to the Tesoro Entity to enable
the Tesoro Entity to utilize the applicable ROFO Asset) pursuant to which the
Partnership Group would be willing to enter into a binding agreement for the
Proposed Transaction. The decision to issue the ROFO Response and the terms of
the ROFO Response shall be subject to approval by the Conflicts Committee. If no
ROFO Response is delivered by the Partnership Group within such 60-day period,
then the Partnership Group shall be deemed to have waived its right of first
offer with respect to such ROFO Asset.

(b) Unless the ROFO Response is rejected pursuant to written notice delivered by
the applicable ROFO Asset Owner to the applicable Partnership Group Member
within 60 days of the delivery of the ROFO Response, such ROFO Response shall be
deemed to have been accepted by the applicable ROFO Asset Owner and such ROFO
Asset Owner shall enter into an agreement with the applicable Partnership Group
Member providing for the consummation of the Proposed Transaction upon the terms
set forth in the ROFO Response and, if applicable, the Partnership Group Member
will enter into an agreement with the Tesoro Entity setting forth the terms on
which the Partnership Group Member will provide services to the Tesoro Entity to
enable the Tesoro Entity to utilize the ROFO Asset. Unless otherwise agreed
between the applicable Tesoro Entity and Partnership Group Member, the terms of
the purchase and sale agreement will include the following:

(i) the Partnership Group Member will deliver the agreed purchase price (in
cash, Partnership Securities, an interest-bearing promissory note, or any
combination thereof);

 

17



--------------------------------------------------------------------------------

(ii) the applicable ROFO Asset Owner will represent that it has title to the
ROFO Assets that is sufficient to operate the ROFO Assets in accordance with
their intended and historical use, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
applicable ROFO Asset, plus any other such matters as the Partnership Group
Member may approve. If the Partnership Group Member desires to obtain any title
insurance with respect to the ROFO Asset, the full cost and expense of obtaining
the same (including but not limited to the cost of title examination, document
duplication and policy premium) shall be borne by the Partnership Group Member;

(iii) the applicable ROFO Asset Owner will grant to the Partnership Group Member
the right, exercisable at the Partnership Group Member’s risk and expense prior
to the delivery of the ROFO Response, to make such surveys, tests and
inspections of the ROFO Asset as the Partnership Group Member may deem
desirable, so long as such surveys, tests or inspections do not damage the ROFO
Asset or interfere with the activities of the applicable ROFO Asset Owner;

(iv) the closing date for the purchase of the ROFO Asset shall occur no later
than 180 days following receipt by ROFO Asset Owner of the ROFO Response
pursuant to Section 6.2(a);

(v) the applicable ROFO Asset Owner and Partnership Group Member shall use
commercially reasonable efforts to do or cause to be done all things that may be
reasonably necessary or advisable to effectuate the consummation of any
transactions contemplated by this Section 6.2(b), including causing its
respective Affiliates to execute, deliver and perform all documents, notices,
amendments, certificates, instruments and consents required in connection
therewith; and

(vi) neither the applicable ROFO Asset Owner nor the applicable Partnership
Group Member shall have any obligation to sell or buy the applicable ROFO Asset
if any of the consents referred to in Section 6.1(b)(v) has not been obtained.

(c) If the Partnership Group has not timely delivered a ROFO Response as
specified above with respect to a Proposed Transaction that is subject to a ROFO
Notice, the applicable ROFO Asset Owner shall be free to enter into a Proposed
Transaction with any third party on terms and conditions no more favorable to
such third party than those set forth in the ROFO Notice. If a ROFO Response
with respect to any Proposed Transaction is rejected by the applicable ROFO
Asset Owner, such ROFO Asset Owner shall be free to enter into a Proposed
Transaction with any third party (i) on terms and conditions (excluding those
relating to price) that are not more favorable in the aggregate to such third
party than those proposed in respect of the Partnership Group in the ROFO
Response and (ii) at a price equal to no less than 100% of the price offered by
the applicable Partnership Group Member in the ROFO Response to such ROFO Asset
Owner.

 

18



--------------------------------------------------------------------------------

ARTICLE VII

LICENSE OF NAME AND MARK

7.1 Grant of License. Upon the terms and conditions set forth in this Article
VII, Tesoro hereby grants and conveys to each of the entities currently or
hereafter comprising a part of the Partnership Group a nontransferable,
nonexclusive, royalty-free right and license (“License”) to use the name
“Tesoro” (the “Name”) and any other trademarks owned by Tesoro which contain the
Name (collectively, the “Marks”).

7.2 Ownership and Quality. The Partnership agrees that ownership of the Name and
the Marks and the goodwill relating thereto shall remain vested in Tesoro both
during the term of this License and thereafter, and the Partnership further
agrees, and agrees to cause the other members of the Partnership Group, never to
challenge, contest or question the validity of Tesoro’s ownership of the Name
and Marks or any registration thereto by Tesoro. In connection with the use of
the Name and the Mark, the Partnership and any other member of the Partnership
Group shall not in any manner represent that they have any ownership in the Name
and the Marks or registration thereof except as set forth herein, and the
Partnership, on behalf of itself and the other members of the Partnership Group,
acknowledge that the use of the Name and the Marks shall not create any right,
title or interest in or to the Name and the Mark, and all use of the Name and
the Marks by the Partnership or any other member of the Partnership Group, shall
inure to the benefit of Tesoro. The Partnership agrees, and agrees to cause the
other members of the Partnership Group, to use the Name and Marks in accordance
with such quality standards established by Tesoro and communicated to the
Partnership from time to time, it being understood that the products and
services offered by the members of the Partnership Group immediately before the
date hereof are of a quality that is acceptable to Tesoro and justifies the
License.

7.3 Termination. The License shall terminate upon a termination of this
Agreement pursuant to Section 9.4.

ARTICLE VIII

REPRESENTED EMPLOYEES; VEHICLE LEASES

8.1 Transfer of Represented Employees. The Parties acknowledge and agree that
certain TRMC employees then covered by collective bargaining agreements with
TRMC existing as of an applicable Closing Date (the “Represented Employees”)
have been or will be transferred to and shall become employees of the General
Partner on or before the end of the fiscal year in which that Closing Date
occurred. The Parties agree to cooperate and shall take all action necessary to
effectuate such transfer and shall comply with the terms of the applicable
collective bargaining agreements with respect to the Represented Employees.

8.2 Vehicle Leases. The Parties acknowledge and agree that the members of the
Partnership Group shall have the right to use any vehicles leased by the General
Partner for use in the operation of the Partnership Group’s business.

 

19



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in San Antonio, Texas.

9.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by facsimile to such Party. Notice given
by personal delivery or mail shall be effective upon actual receipt. Notice
given by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 9.2.

If to the Tesoro Entities:

Tesoro Corporation

19100 Ridgewood Parkway

San Antonio, Texas 78259-1828

Attn: Charles S. Parrish

Facsimile: (210) 745-4494

If to the Partnership Group:

Tesoro Logistics LP

c/o Tesoro Logistics GP, LLC, its General Partner

19100 Ridgewood Parkway

San Antonio, Texas 78259-1828

Attn: Charles S. Parrish

Facsimile: (210) 745-4494

9.3 Entire Agreement. This Agreement together with the Schedules attached hereto
(which are incorporated herein by reference) constitute the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

9.4 Termination of Agreement. This Agreement, other than the provisions set
forth in Article III hereof, may be terminated by Tesoro or the Partnership upon
a Partnership Change of Control. For the avoidance of doubt, the Parties’
indemnification obligations under Article III shall survive the termination of
this Agreement in accordance with their respective terms.

 

20



--------------------------------------------------------------------------------

9.5 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

9.6 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto; provided, however, that the Partnership may make a collateral assignment
of this Agreement solely to secure working capital financing for the
Partnership.

9.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

9.8 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

9.9 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

9.10 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

9.11 Amendment and Restatement. This Agreement amends and restates the Original
Agreement in its entirety and the Parties agree that the terms and provisions of
this Agreement replace the terms and provisions of the Original Agreement, which
is no longer in force, as of the date hereof.

9.12 Amendment of Schedules. The Parties may amend and restate the Schedules at
any time without otherwise amending or restating this Agreement by the execution
by all of the Parties of a cover page to the amended Schedules in the form
attached hereto as Exhibit A. Such amended and restated Schedules shall replace
the prior Schedules as of the date of execution of the cover page and shall be
incorporated by reference into this Agreement for all purposes.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date first written above.

 

TESORO CORPORATION By:  

/s/ G. Scott Spendlove

  G. Scott Spendlove   Senior Vice President and Chief Financial Officer TESORO
REFINING & MARKETING COMPANY LLC By:  

/s/ G. Scott Spendlove

  G. Scott Spendlove   Senior Vice President and Chief Financial Officer TESORO
COMPANIES, INC. By:  

/s/ G. Scott Spendlove

  G. Scott Spendlove   Senior Vice President and Chief Financial Officer TESORO
ALASKA COMPANY LLC By:  

/s/ G. Scott Spendlove

  G. Scott Spendlove   Senior Vice President and Chief Financial Officer

 

Signature Page 1 of 2 to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

TESORO LOGISTICS LP By:   Tesoro Logistics GP, LLC,   its general partner By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President TESORO LOGISTICS GP, LLC By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President

 

Signature Page 2 of 2 to

Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COVER PAGE FOR

AMENDMENT AND RESTATEMENT OF SCHEDULES

TO THIRD AMENDED AND RESTATED OMNIBUS AGREEMENT

A Third Amended and Restated Omnibus Agreement was executed as of July 1, 2014
(the “Third Amended and Restated Omnibus Agreement”), among Tesoro Corporation,
on behalf of itself and the other Tesoro Entities, Tesoro Refining & Marketing
Company LLC, Tesoro Companies, Inc., Tesoro Alaska Company LLC, Tesoro Logistics
LP and Tesoro Logistics GP, LLC. Capitalized terms not otherwise defined in this
document shall have the terms set forth in the Third Amended and Restated
Omnibus Agreement.

The Parties agree that the Schedules are hereby amended and restated in their
entirety as of the date hereof to be as attached hereto. Pursuant to
Section 9.12 of the Third Amended and Restated Omnibus Agreement, such amended
and restated Schedules shall replace the prior Schedules as of the date hereof
and shall be incorporated by reference into the Third Amended and Restated
Omnibus Agreement for all purposes.

Executed as of             , 20    .

 

TESORO CORPORATION By:  

 

Name:  

 

Title:  

 

TESORO REFINING & MARKETING COMPANY LLC By:  

 

Name:  

 

Title:  

 

TESORO COMPANIES, INC. By:  

 

Name:  

 

Title:  

 

TESORO ALASKA COMPANY LLC By:  

 

Name:  

 

Title:  

 

 

Page 1 of 2 of

Exhibit A to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

TESORO LOGISTICS LP By:   Tesoro Logistics GP, LLC,   its general partner By:  

 

Name:  

 

Title:  

 

TESORO LOGISTICS GP, LLC By:  

 

Name:  

 

Title:  

 

 

Page 2 of 2 of

Exhibit A to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule I

Pending Environmental Litigation

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

The soil and groundwater on the southern central portion of the site near the 24
inch crude oil line have been impacted with hydrocarbons from a release from the
line first observed in September 2011. The California Regional Water Quality
Control Board issued an Investigative Order dated September 30, 2011 and to date
all requirements of the order have been met. Additional investigative or
remedial activities may be required.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement dated as of December 6, 2013 (“Carson Assets Indemnity Agreement”),
among the Partnership, the General Partner, Tesoro Logistics Operations LLC (the
“Operating Company”) and TRMC, supersede in their entirety the environmental
indemnification provisions of Article III of the Third Amended and Restated
Omnibus Agreement, except as otherwise expressly provided in the Carson Assets
Indemnity Agreement.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Third Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

For West Coast Assets Contribution Agreement listed on Schedule VII:

None

 

Page 1 of 1 of

Schedule I to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule II

Environmental Matters

For Initial Contribution Agreement set forth on Schedule VII:

1. Anchorage #1 Terminal soil and groundwater have been impacted by gasoline and
diesel releases from previously buried pipelines. The site is considered
characterized and is currently undergoing removal of product from the water
table, groundwater treatment, and long-term monitoring.

2. Anchorage #2 Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. The site is
considered characterized and is currently undergoing groundwater monitoring and
treatment. Off-site groundwater investigations are scheduled for 2012.

3. Stockton Terminal soil and groundwater have been impacted by gasoline and
diesel releases from pipelines and/or product storage tanks. The site is
considered substantially characterized and is undergoing groundwater treatment
and groundwater monitoring. Off-site groundwater impacts are commingled with
neighboring petroleum storage terminals.

4. Burley Terminal groundwater was impacted by gasoline releases occurring prior
to Tesoro’s purchase of the facility. Groundwater impacts were commingled with
neighboring petroleum storage terminals. Hydrocarbon concentrations in
groundwater samples do not exceed previously established target levels for
groundwater and surface water protection. Regulatory closure is pending.

5. Wilmington Sales Terminal soil and groundwater have been impacted by gasoline
releases occurring prior to Tesoro’s purchase of the facility. Groundwater
investigation and monitoring is on-going. Tesoro is indemnified by the previous
owner for Investigation and remediation obligations.

6. Salt Lake City Terminal soil and groundwater have been impacted by gasoline
and diesel releases from pipelines and/or product storage tanks occurring prior
to Tesoro’s purchase of the facility. The site is considered characterized and
is currently undergoing removal of product from the water table and long-term
monitoring. There are no known soil or groundwater impacts at the Northwest
Crude Oil tank farm.

7. The Stockton Terminal emits volatile organic compounds (VOCs) below “major
source” emission criteria. In 2010, the San Joaquin Air Quality Management
District announced it is reducing its major source threshold. When the Stockton
Terminal expands its operations or increases throughput, the potential to emit
VOC will increase and the Stockton terminal will become subject to regulation as
a major source. This will require a Title V Air Operating Permit. In addition,
the Stockton facility will be required to install an automated continuous
emission monitor at a cost of approximately $75,000.

 

Page 1 of 3 of

Schedule II to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule II

Environmental Matters

(continued)

 

For Amorco Contribution Agreement set forth on Schedule VII:

1. The soil and groundwater on the site of the Tankage, as defined in the Amorco
Contribution Agreement, have been impacted by methyl tertiary butyl ether
releases from previously buried pipelines. The site is considered characterized
and is currently undergoing removal of methyl tertiary butyl ether from the
water table, groundwater treatment, and long-term monitoring.

2. Any environmental violation or contamination due to SHPL, as defined in the
Amorco Contribution Agreement, being underground prior to the Closing Date.

For Long Beach Contribution Agreement listed on Schedule VII:

1. Any environmental violation or contamination, as defined in the Long Beach
Contribution Agreement, prior to the Closing Date.

2. Any anomalies in the Pipeline System that require repair as discovered by the
first internal line inspection of any portion of the Pipeline System for which
TRMC is notified in writing prior to the First Deadline Date.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Third Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

The environmental indemnification provisions of the Carson Assets Indemnity
Agreement supersede in their entirety the environmental indemnification
provisions of Article III of the Third Amended and Restated Omnibus Agreement,
except as otherwise expressly provided in the Carson Assets Indemnity Agreement.

 

Page 2 of 3 of

Schedule II to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule II

Environmental Matters

(continued)

 

For West Coast Assets Contribution Agreement listed on Schedule VII:

1. Nikiski Terminal. Subsurface soil and groundwater has not been assessed at
this facility. There have been no historic releases that have prompted a soil
and groundwater investigations. The area within the tank containment berms was
lined with low-permeability soils in the early 1990s. The loading rack, fuel
filters and piping manifolds are above concrete secondary containment.

2. Anacortes Light Ends Rail Facility and planned diesel truck rack areas.
Subsurface soil and groundwater has not been assessed at this area of the
Anacortes refinery. There have been no historic releases that have prompted a
soil and groundwater investigation.

3. Anacortes Storage Facility. Historic tank overtopping events and tank bottom
corrosion releases have impacted soil and groundwater in the shore tank area of
the Anacortes refinery. Groundwater near the shore tanks is monitored for
natural attenuation. Groundwater between the tanks and the nearby shoreline has
not been characterized, however the hydrocarbon concentrations in this area is
not expected to be a threat to human health or the environment.

4. Martinez Refinery LPG Loading Area. Past waste disposal and hydrocarbon
releases have impacted areas surrounding the Martinez Refinery LPG loading rack,
pad and tanks. Areas north and northeast of the rack were used for past waste
disposal. There are documented intra-refinery pipeline releases in the north and
western boundaries of the LPG rack concrete pad. The refinery plans to excavate
and cap the nearby waste disposal area in 2017. The pipeline releases are being
remediated as part of the overall Martinez refinery cleanup. Soil and
groundwater directly beneath the loading rack, propane tanks and truck pad have
not been sampled.

5. Tesoro Alaska Pipeline.

 

  •   The pump station for the Tesoro Alaska Pipeline is adjacent to the Kenai
Refinery Lower Tank Farm. Multiple historic tank and buried pipeline releases
have impacted soil and groundwater in the area; however there are no documented
releases from the pipeline pump station. The soil and groundwater surrounding
the pump station is considered characterized and undergoing groundwater
monitoring and treatment.

 

  •   A pipeline release in 2001 resulted in soil, groundwater and surface water
impacts in an undeveloped area of the Kenai Peninsula. The quantity of the
release is not known. Soil surrounding the release was excavated and stockpiled
at the Kenai Refinery while groundwater and surface water were remediated
on-site. The Alaska Department of Environmental Conservation issued a No Further
Action letter for this cleanup effort in 2008. There are no other known release
sites on the pipeline between the Kenai Refinery and Anchorage.

 

  •   Historic spills and releases have impacted the Anchorage #1 terminal,
including past releases from the Tesoro Alaska Pipeline receiving station.
Groundwater remediation monitoring is ongoing across the Anchorage #1 terminal.
In addition, a soil vapor venting system is being installed to address a flame
suppressant compound detected in soils near the receiving station control room.

 

Page 3 of 3 of

Schedule II to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule III

Pending Litigation

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

None.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

None.

For West Coast Assets Contribution Agreement listed on Schedule VII:

None

 

Page 1 of 1 of

Schedule III to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IV

Section 4.1(a): General and Administrative Services

 

(1) Executive management services of Tesoro employees who devote less than 50%
of their business time to the business and affairs of the Partnership, including
stock based compensation expense

 

(2) Financial and administrative services (including, but not limited to,
treasury and accounting)

 

(3) Information technology services

 

(4) Legal services

 

(5) Health, safety and environmental services

 

(6) Human resources services

Section 4.1(c)(vii): Other Reimbursable Expenses

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

None.

For Long Beach Contribution Agreement listed on Schedule VII:

None.

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

None.

 

Page 1 of 2 of

Schedule IV to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IV

Other Reimbursable Expenses

(continued)

 

For West Coast Assets Contribution Agreement listed on Schedule VII:

None.

 

Page 2 of 2 of

Schedule IV to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule V

ROFO Assets

 

Asset

  

Owner

Golden Eagle Avon Wharf Facility (Martinez, California). A wharf facility
located on the Sacramento River near the Golden Eagle Refinery consisting of a
single-berth dock and related pipelines. The facility does not have crude oil or
refined products storage capacity and receives refined products from the Golden
Eagle Refinery through interconnecting pipelines for delivery into marine
vessels. The facility can also receive refined products and intermediate
feedstocks from marine vessels for delivery to the Golden Eagle Refinery.   
TRMC Nikiski Dock and Storage Facility (Nikiski, Alaska). A single-berth dock
and storage facility located at the Kenai Refinery that includes five crude oil
storage tanks with a combined capacity of approximately 930,000 barrels, ballast
water treatment capability and associated pipelines, pumps and metering
stations. The dock and storage facility receives crude oil from marine tankers
and from local production fields via pipeline and truck, and also delivers
refined products from the refinery to marine vessels.    Tesoro Alaska Anacortes
Marine Terminal (Anacortes, Washington). A marine terminal located at the
Anacortes Refinery consisting of a crude oil and refined products wharf
facility. The marine terminal receives crude oil and other feedstocks from
marine vessels and third-party pipelines for delivery to the Anacortes Refinery.
The facility also delivers refined products from the Anacortes Refinery to
marine vessels.    TRMC

 

Page 1 of 1 of

Schedule V to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Capital and Expense Projects

For Initial Contribution Agreement listed on Schedule VII:

Expense Projects

None.

Capital Projects

1. That certain project related to AFE # 102120001, which provides for side
stream ethanol blending into all gasoline at the Salt Lake City terminal by
adding truck ethanol unloading capability, utilizing the existing premium day
tank for ethanol and delivering premium direct from the Salt Lake City refinery
tankage. New ethanol truck unloading facilities will be installed. New Pumps
will also be installed for delivering higher volumes of premium gasoline from
the Salt Lake City refinery to the Salt Lake City terminal. An ethanol injection
skid will be installed along with piping changing to the existing Salt Lake City
terminal to allow the ethanol to be injected in the gasoline stream. This
project has been completed.

2. That certain project AFE# 112120005 at the Mandan refinery, to update
additive equipment to allow the offering of Shell additized gasoline. This
project has been completed.

3. That certain project related to AFE # 107120005, which provides for ratio
ethanol blending into gasoline on the rack at the Burley, Idaho Terminal by
adding truck ethanol unloading capability, adding tankage for ethanol storage
and installing new ethanol meters associated with each gasoline loading arm. New
ethanol truck unloading facilities will also be installed.

4. That certain project AFE# 104100015-M at the Mandan refinery, to update the
truck rack sprinkler system. This project has been completed.

5. That certain project number AFE# 122120002 (TCM Idea# 2010113017) at the
Mandan refinery, to upgrade the rack blending hydraulic system to
reduce/eliminate inaccurate blends at the load rack.

6. That certain project number TCM Idea # 2011433001 at the Mandan refinery, to
move the JP8 to new bay and have three bays for loading product across the rack.
This project has been cancelled.

7. That certain project number TCM Idea # 2011432602 at the Stockton terminal,
install a continuous vapor emission monitor on the vapor recovery unit for
compliance with air quality regulations.

 

Page 1 of 8 of

Schedule VI to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Capital and Expense Projects

(continued)

 

For Amorco Contribution Agreement listed on Schedule VII:

Expense Projects

All major expense projects that are within the scope of open Work Orders as of
the applicable Closing Date.

Capital Projects

1. That certain project related to AFE# 097100014 and AFE# 107100014 at the
Amorco terminal, which provide repairs and upgrades to the wharf regarding
MOTEMS standards.

2. That certain project related to AFE# 112100001 at the Amorco terminal, which
installs a jet mixer system for crude lab testing.

For Long Beach Contribution Agreement listed on Schedule VII:

Expense Projects

1. Any cost that may be incurred to adjust diesel fuel tank vents near light
fixtures after a review is conducted and if action is deemed necessary.

2. Costs related to substantial repair or replacement project scheduled for 2012
and 2013 for the pipeline segments in the portion of the Southern California
Edison right-of-way area immediately adjacent to the marine terminal to address
corrosion, and include IO# 3021407 titled “SCA.Wilmington Edison Reroute” and
IO# 3021749 titled “SCA.Edison Reroute 24 inch, 16 inch, 14 inch”.

Capital Projects

1. That certain project related to AFE# 072104079LBT titled “UG Piping – LBT”
related to underground pipeline repairs at the Terminal. In addition, any
subsequent new projects to address the same specific under-ground piping issues
per AFE# 072104079LBT (i.e. a second phase UG Piping project) that would occur
on or before the end of year 2015.

2. That certain project related to the TCM Idea# 2012433432 AFE# 125120020
titled “LBT Berth 84a Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.

3. That certain project related to the TCM Idea# 2012433433 AFE# 125120021
titled “LBT Berth 86 Loading Arm Replacement” which repairs or replaces the
loading arms at the Terminal and any related AFE project that will occur upon
final project approval to substantially repair or replace the loading arms at
the Terminal.

4. Any remaining costs of those certain projects related to the leak detection
on the Terminal and Terminal Pipelines which are substantially complete and
include AFE# 107110002, AFE# 117110001, AFE# 117110003, AFE# 117110002, and AFE#
125120002.

 

Page 2 of 8 of

Schedule VI to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Capital and Expense Projects

(continued)

 

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

Expense Projects

None.

Capital Projects

Any capital costs or expenses that may be incurred for the installation of a
custody transfer meter related to the AFE# 125120017 titled “CROF Custody
Transfer Meter and Station”.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

Expense Projects

Expenses associated with the API 653 internal inspection, the Carson Crude
Terminal Tank 401 (AFE# 13E1219120001BP/WBS 19125.E012.975) scheduled to start
in November 2013, including without limitation, cleaning of such Tank (including
any waste removal) and any repairs to such Tank required as a result of such
inspection.

Capital Projects

None.

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

Expense Projects

1. All 2013 and 2014 costs related to AFE# 136104215BP-M (PRISM ID 32503) for a
partial replacement of Rhodia Sulfuric Acid Line 29 will be reimbursed by TRMC
to cover the 2014 expenditure of $1.1 million for line neutralization, the pig
run and tie-ins. Subject to confirmation with the refinery on exact outage
dates, the bulk of this cost will be incurred in March and April.

2. All 2013 costs or 2013 carry-over costs related to AFE# 13E1012000002BP-M12 &
13E1012000002BP-M5 [PRISM ID 32518 (under the 2013 AFE # 13E1012000002BP)] for
the Manual Entry Corrosion Program at Terminal 2 will be reimbursed by TRMC. All
2014 costs will be covered by the Partnership’s 2013 budget.

 

Page 3 of 8 of

Schedule VI to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Capital and Expense Projects

(continued)

 

3. All remaining 2013 inspection and repair costs related to AFE#
13E1012000002BP-M2 (PRISM ID 32549) associated with the Marine Terminal 2 – TK
218 – API 653 Internal Inspection only (not including repairs at this point)
will be reimbursed by TRMC. TRMC shall review and approve the tank repair scope
and review inspection reports to prevent unnecessary upgrades or “urban
renewal.”

4. All remaining 2013 inspection and repair costs related to AFE#
13E1212000001-M (PRISM ID 31418) associated with the Marine Terminal 2 – TK 205
– API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”

5. Remaining expenses related to AFE# 13E1179000001-M (PRISM ID 32040) to
upgrade PLC systems in the LA Basin will be reimbursed by TRMC.

6. All remaining 2013 inspection and repair costs related to AFE#
13E1212000002-M (PRISM ID 31419) associated with the Marine Terminal 2 – TK 217
– API 653 Internal Inspection only (not including repairs at this point) will be
reimbursed by TRMC. TRMC shall review and approve the tank repair scope and
review inspection reports to prevent unnecessary upgrades or “urban renewal.”

7. All remaining expenses related to AFE# 136104222BP-M (PRISM ID 32556)
associated with the Pipeline OQ Verification will be reimbursed by TRMC.

8. All remaining 2013 inspection and repair costs related to AFE#
13E1012000006-M (PRISM ID 31409) associated with the Carson Products – TK VH1 –
API 653 Inspection only (not including repairs at this point) will be reimbursed
by TRMC. TRMC shall review and approve the tank repair scope and review
inspection reports to prevent unnecessary upgrades or “urban renewal.

Capital Projects

1. Maintenance capital expenditures related to that certain AFE# 136104194BP-M
(PRISM ID 32480) at Terminal 2 to replace all fire water piping at Berths 76, 77
and 78 areas of Terminal 2 in Long Beach, CA with new piping. This project will
also replace all associated valves, fixtures, monitors, and fire-fighting
accessories.

2. Maintenance capital expenditures related to that certain TCM Idea# 2013434229
(PRISM ID 25829) at Terminal 2 to replace the existing bladder type foam tank
with two atmospheric tanks and foam skids located at either end of the facility
along with new piping to support the installation.

 

Page 4 of 8 of

Schedule VI to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Capital and Expense Projects

(continued)

 

3. Maintenance capital expenditures related to that certain TCM Idea# 2013434243
(PRISM ID 20054) at Terminal 2 to replace the existing loading arms at T2’s
Berth 77 and 78. The current parts are so old that they are no longer readily
available, so in order to properly maintain this equipment to minimize down-time
for repairs, these arms should be replaced with the newest models.

4. All capital expenditures related to that certain AFE# 136104077BP-M (PRISM ID
32481) for MOTEMS dock side piping upgrades at Terminal 2.

5. Maintenance capital expenditures related to that certain AFE# 145120008
(PRISM ID 32560) at Terminal 2 to replace the main 12kV electrical switchgear
that experienced electrical damage due to several factors: nearing its equipment
service life, component degradation, exposure to the elements. The main copper
busbar component of the switchgear was recently replaced and dipped in epoxy
coating. However, during the repairs, cracks on the insulation of the main
horizontal operating bus were discovered. The exterior enclosure is slowly
showing signs of corrosion and the glastic insulation materials are degrading.

6. Upon TRMC’s approval to complete the following projects, all capital costs
incurred to connect the Los Angeles Wilmington and Carson refinery systems, as
well as the crude and product pipeline systems: TCM Idea# 2013434786, AFE#
132110022-M (TCM Idea# 2013434419), TCM Idea# 2013434788, AFE# 132110023-M (TCM
Idea# 2013434417), AFE# 132110025-M (TCM Idea# 2013434418), AFE# 132110030-M
(TCM Idea# 2013434420), AFE# 132110031-M (TCM Idea# 2013434784), TCM Idea#
2013434785 and AFE# 132110026 (TCM Idea# 2013434137).

7. Upon TRMC’s approval to complete the project, all capital costs related to
the project at Terminal 2 targeted to reduce Tesoro’s demurrage cost due to
barge delivered additive alternative, under AFE# 132110024-M (TCM Idea#
2013434220).

8. All capital costs related to AFE# 131907046, the implementation of an
equivalent solution using Tesoro ECC 6 MOC module, including necessary
configuration changes and customization of interfaces to be completed and
executed in line with other transformation projects identified as part of
integrating other BP assets such as TMS5 to DTN Guardian3, Load Tracker, etc. in
the Logistics area.

9. All capital costs related to AFE# 131907047. As a part of the BP Carson
Tranche 1 Contribution Agreement, Tesoro acquired Maximo, i-Maintain, Maximo
Mobile and Primavera. These applications are used for scheduling and managing
routine maintenance tasks and planning capital projects (Primavera). These
business functions will be transitioned to SAP PM (using GWOS) and a TSO
instance of Primavera. This initiative should be performed in line with Maximo
to SAP PM transformation project and with other logistics and refining projects.

10. All capital costs related to AFE# 131907045. This project, in conjunction
with Tesoro’s acquisition of the BP Carson City Refinery, is designed to
transition and successfully integrate the Southwest’s Logistics Mechanical
Integrity Inspection System Information Technology assets into the Tesoro
Information Technology application landscape.

 

Page 5 of 8 of

Schedule VI to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Capital and Expense Projects

(continued)

 

For West Coast Assets Contribution Agreement listed on Schedule VII:

Expense Projects

1. Nikiski Terminal. Tesoro Alaska shall reimburse the Partnership Group for any
costs or expenses incurred by the Partnership Group to reinstate water supply to
the Operating Company’s Nikiski Terminal in connection with the water
suppression system.

2. Anacortes Light Ends Rail Facility. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:

 

  •   to determine the adequacy of fire water at the facility;

 

  •   with respect to any modifications needed to be made to fire water system
to provide adequate fire water; and

 

  •   for relocation of the knockout drum, if relocation is required.

3. Anacortes Storage Facility

 

  •   TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group to restore Tank 135 to API 653 specifications.
TRMC shall be deemed to be the generator of all hazardous waste and other waste
removed from Tank 135 in connection with such cleaning and restoration and shall
be responsible for all obligations arising as the generator of such hazardous
waste and other waste.

 

  •   At the General Partner’s direction, a third party engineering firm shall
review support for current API 653 inspection interval timing for the tanks at
the Anacortes Storage Facility other than Tank 135. Recommendations regarding
the inspection timing and scope are expected by year-end 2014. If the
recommended first inspection falls within the period specified in Section 5.1(b)
of this Agreement, TRMC shall reimburse the Partnership Group in accordance with
the terms and conditions of Section 5.1(b). If the recommended first inspection
does not fall within such period, TRMC shall reimburse the Partnership Group for
any costs and expenses incurred by the Partnership Group for tank floor repairs
or replacement to meet API 653 standards through the first API inspection cycle.
If TRMC fails to timely renew the Storage Services Agreement – Anacortes, dated
as of July 1, 2014, by and among TRMC, the General Partner, the Partnership and
the Operating Company (the “Storage Agreement”), in accordance with the terms
thereof, TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group for floor replacement to meet API 653
standards if the Partnership Group chooses to accelerate API 653 inspections
prior to the expiration of the Storage Agreement.

 

  •   TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group for decommissioning and repair of sewer lines
for Tanks 165 and 166.

 

Page 6 of 8 of

Schedule VI to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Capital and Expense Projects

(continued)

 

4. Martinez Light Ends Rail Facility. TRMC shall reimburse the Partnership Group
for any costs and expenses incurred by the Partnership Group:

 

  •   to determine the adequacy of fire water at the facility; and

 

  •   with respect to any modifications needed to be made to fire water system
to provide adequate fire water.

5. Martinez Clean Products Truck Rack. TRMC shall reimburse the Partnership
Group for any costs and expenses incurred by the Partnership Group:

 

  •   if required to supplement data currently available in the baseline
inspections records in order to properly document corrosion, to carry out new
tank corrosion inspections on Tanks 777, 778 and 890, as well as any repairs
resulting from such inspections to meet API 653 standards; and

 

  •   with respect to Tank 777, the tank berm size and tank proximity evaluation
scheduled to completed by year-end 2014, as well as any required adjustments
resulting therefrom.

6. Martinez Light Ends Storage. If required to supplement data currently
available in the baseline inspection records in order to properly document pipe
integrity, TRMC shall reimburse the Partnership Group for any costs and expenses
incurred by the Partnership Group for inspections and analyses conducted to
confirm baseline pipe integrity by year-end 2014, as well as any repairs arising
from defects identified through such inspections.

7. Tesoro Alaska Pipeline

 

  •   Tesoro shall reimburse the Partnership Group for any costs or expenses
incurred by the Partnership Group to carry out the repairs and tests identified
in the Coffman Engineers report dated May 8, 2014, including the planned
hydro-test in 2015 and any resulting repairs therefrom.

 

  •   Tesoro shall reimburse the Partnership Group for any costs or expenses
incurred by the Partnership Group to carry out repairs identified pursuant to
the inspection on the Tesoro Alaska Pipeline as a result of the inspection
scheduled to begin June 30, 2014.

Capital Projects

1. All capital costs related to AFE# 125100055 - Additive reservoir tank and
pumping system for the Nikiski Terminal truck loading rack.

 

Page 7 of 8 of

Schedule VI to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VI

Capital and Expense Projects

(continued)

 

2. All capital costs related to AFE# 127100012 - Design, procure, and install
Biodiesel Blending Facility at existing Martinez Tract 3 Truck Loading Rack.

3. All capital costs related to AFE# 132100017 – Martinez gasoline loading rack
filtration.

4. All capital costs related to AFE# 125110005 - Fabrication and installation of
a skid-mounted clay treatment system at the Tesoro Alaska Pipeline Port of
Anchorage delivery facility.

5. All capital costs related to AFE# 125110007 – Provision of inline strainers
upstream of the Kenai Pump station pipeline pumps and upstream of the Anchorage
receiving station control valve.

6. All capital costs related to AFE# 124100034 - Purchase and installation of
(5) IP CCTV Cameras, and security video monitoring station for Tesoro Alaska
Pipeline Anchorage control room (located at the Port of Anchorage Industrial
Park), MLV 7 on Northernlights Blvd, and the ASIG Filter Building located at Ted
Stevens International Airport.

7. All capital costs related to AFE# 145110002 regarding the installation of
semi-deep cathodic protection wells, a new rectifier and electrical service at
the Tesoro Alaska Pipeline.

8. All capital costs related to AFE# 124100030 regarding new CCTV monitoring
system at the Nikiski Terminal.

9. All capital costs related to AFE# 145120005 regarding a new cathodic
protection anode bed and rectifier for the Nikiski Terminal.

10. All capital costs related to AFE# TBD regarding Fall Protection for Top
Loading Tank Cars and Trucks.

11. All capital costs related to AFE# 132100017 regarding the installation of a
new Tract 3 Gasoline Loading Rack Filtration System to replace the existing
rental units.

12. All capital costs related to AFE# PTS 12475 regarding LPG Tank Car Loading
Rack Improvements.

13. All capital costs related to AFE# TBD regarding the installation of a system
to add ExxonMobil additives to gasoline at the Tr. 3 truck loading rack.

14. All capital costs related to AFE# 145110009 regarding the implementation of
Tesoro Alaska Pipeline mainline delivery strainer.

 

Page 8 of 8 of

Schedule VI to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

Initial Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement, dated as April 26, 2011,
among the Partnership, the General Partner, the Operating Company, Tesoro,
Tesoro Alaska, TRMC and Tesoro High Plains Pipeline Company LLC    April 26,
2011    April 26, 2013    April 26, 2016    TRMC and Tesoro Alaska    TRMC   
April 26, 2021    Yes

 

Page 1 of 7 of

Schedule VII to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

(continued)

 

Amorco Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement dated as of April 1, 2012,
among the Partnership, the General Partner, the Operating Company, Tesoro and
TRMC    April 1, 2012    April 1, 2014    April 1, 2017    TRMC    TRMC   
April 1, 2022    Yes

 

Page 2 of 7 of

Schedule VII to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

(continued)

 

Long Beach Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of September 14,
2012, among the Partnership, the General Partner, the Operating Company, Tesoro
and TRMC    Execution Date is September 14, 2012, and various Effective Times
are upon receipt of the Long Beach Approval, the CDFG Approval and the Other
Approvals as set forth in the agreement, as applicable    September 14, 2014   
September 14, 2017    TRMC    TRMC    September 14, 2022    Yes

 

Page 3 of 7 of

Schedule VII to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

(continued)

 

Anacortes Rail Facility Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of November 15,
2012, among the Partnership, the General Partner, the Operating Company, Tesoro
and TRMC    November 15, 2012    November 15, 2014    November 15, 2017    TRMC
   TRMC    November 15, 2022    No

 

Page 4 of 7 of

Schedule VII to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

(continued)

 

BP Carson Tranche 1 Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of May 17, 2013,
among the Partnership, the General Partner, the Operating Company, Tesoro and
TRMC    June 1, 2013    Not Applicable    Not Applicable    Not Applicable   
Not Applicable    Not Applicable    No

 

Page 5 of 7 of

Schedule VII to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

(continued)

 

BP Carson Tranche 2 Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of November 18,
2013, among the Partnership, the General Partner, the Operating Company, Tesoro,
TRMC and Carson Cogeneration Company    December 6, 2013    Not Applicable   
Not Applicable    Not Applicable    Not Applicable    Not Applicable    No

 

Page 6 of 7 of

Schedule VII to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VII

Contribution Agreements and Applicable Terms

(continued)

 

West Coast Assets Contribution Agreement

 

Contribution Agreement

  

Closing Date

  

First Deadline
Date

  

Second Deadline
Date

  

Tesoro
Indemnifying
Parties

  

Tesoro
Indemnified
Parties

  

Third Deadline
Date

  

Omnibus
Section 5.1(b)
Applies

Contribution, Conveyance and Assumption Agreement executed as of June 23, 2014,
among the Partnership, the General Partner, the Operating Company, Tesoro
Logistics Pipelines LLC, Tesoro, TRMC and Tesoro Alaska   

First Closing Date: July 1, 2014

Second Closing Date has the meaning set forth in this Contribution Agreement

   The second (2nd) anniversary of the First Closing Date or the Second Closing
Date, as applicable   

With respect to Section 3.1(a): Not applicable

With respect to Section 3.2: The fifth (5th) anniversary of the First Closing
Date or the Second Closing Date, as applicable

   Tesoro, TRMC, Tesoro Alaska    Tesoro, TRMC, Tesoro Alaska    The tenth
(10th) anniversary of the First Closing Date or the Second Closing Date, as
applicable.    Yes

 

Page 7 of 7 of

Schedule VII to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule VIII

Administrative Fee and Indemnification Deductibles

Monthly Administrative Fee

$475,000.00

Annual Environmental Deductible

$600,000

Annual ROW Deductible

$600,000

 

Page 1 of 1 of

Schedule VIII to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IX

Special Indemnification Provisions

For Initial Contribution Agreement listed on Schedule VII:

None.

For Amorco Contribution Agreement listed on Schedule VII:

Addition to Right of Way Indemnification. As of the Closing Date for the Amorco
Contribution Agreement, TRMC shall own the leasehold rights in the “Wharf Lease”
issued by the California State Lands Commission and the easements, rights of way
and permits for the “SHPL,” all as defined in the Amorco Contribution Agreement,
and the Partnership Group shall provide operational, maintenance and management
services with respect to such Assets pursuant to the MTUTA. Title to Wharf Lease
rights and the SHPL are scheduled to be contributed to the Partnership Group at
a later date, as set forth in the Amorco Contribution Agreement. The Right of
Way Indemnification set forth in Section 3.2 herein applies to the extent that a
Loss arises with respect to a Partnership Group Member’s interests under the
MTUTA before title to such Assets is contributed to the Partnership Group Member
or with respect to a Partnership Group Member’s failure to become the owner of
such valid and indefeasible easement rights or fee ownership or leasehold
interests in such Assets after they are finally contributed to the Partnership
Group as contemplated in the Amorco Contribution Agreement. The Closing Date
provided for in this Agreement shall be as set forth above, without regard to
when title to these Assets is finally contributed to a Partnership Group Member.

For Long Beach Contribution Agreement listed on Schedule VII:

Addition to Right of Way Indemnification. As of the Closing Date for the Long
Beach Contribution Agreement, TRMC shall own the leasehold rights in the
“Terminal Lease” issued by the Port of Long Beach and the easements, rights of
way and permits for the “Terminal Pipelines,” all as defined in the Long Beach
Contribution Agreement, and the Partnership Group shall provide operational,
maintenance and management services with respect to such Assets pursuant to the
Long Beach Operating Agreement, as defined in the Long Beach Contribution
Agreement. Title to Terminal Lease rights and the Terminal Pipelines are
scheduled to be contributed to the Partnership Group at a later date, as set
forth in the Long Beach Contribution Agreement. The Right of Way Indemnification
set forth in Section 3.2 herein applies to the extent that a Loss arises with
respect to a Partnership Group Member’s interests under the BAUTA before title
to such Assets is contributed to the Partnership Group Member or with respect to
a Partnership Group Member’s failure to become the owner of such valid and
indefeasible easement rights or fee ownership or leasehold interests in such
Assets after they are finally contributed to the Partnership Group as
contemplated in the Long Beach Contribution Agreement. The Closing Date provided
for in this Agreement shall be as set forth above, without regard to when title
to these Assets is finally contributed to a Partnership Group Member.

 

Page 1 of 4 of

Schedule IX to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IX

Special Indemnification Provisions

(continued)

 

For Anacortes Rail Facility Contribution Agreement listed on Schedule VII:

Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the Anacortes Track Use and Throughput
Agreement among the General Partner, the Partnership, the Operating Company and
TRMC, (iii) the Anacortes Mutual Track Use Agreement among the General Partner,
the Partnership, the Operating Company and TRMC, and (iv) the Ground Lease
between TRMC and the Operating Company, all dated as of November 15, 2012, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement. For the avoidance of doubt, the indemnification provisions of
the Third Amended and Restated Omnibus Agreement shall be subordinate to the
respective indemnification provisions of each of the other agreements referenced
above.

For BP Carson Tranche 1 Contribution Agreement listed on Schedule VII:

Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the BP Carson Tranche 1 Contribution Agreement
listed on Schedule VII, (iii) the Master Terminalling Services Agreement –
Southern California among TRMC, the General Partner, the Partnership and the
Operating Company dated as of June 1, 2013, as amended, and (iv) the Carson
Storage Services Agreement among TRMC, the General Partner, the Partnership and
the Operating Company dated as of June 1, 2013, the parties hereto agree that
the indemnification provisions of any of those agreements shall control over any
of the other agreements to the extent the subject matter of the indemnification
is specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Carson
Assets Indemnity Agreement, the provisions of the Carson Assets Indemnity
Agreement shall prevail with respect to issues related to the contribution of
the assets described therein, but not with respect to the ordinary operations of
such assets as set forth in the above-referenced agreements. Notwithstanding
anything to the contrary in the Third Amended and Restated Omnibus Agreement,
the indemnification provisions of Sections 3.2 and 3.5 thereof shall not apply
to the Assets as defined in the BP Carson Tranche 1 Contribution Agreement
listed on Schedule VII.

 

Page 2 of 4 of

Schedule IX to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IX

Special Indemnification Provisions

(continued)

 

For BP Carson Tranche 2 Contribution Agreement listed on Schedule VII:

Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the BP Carson Tranche 2 Contribution Agreement
listed on Schedule VII, (iii) the Amended and Restated Master Terminalling
Services Agreement – Southern California among TRMC, the General Partner, the
Partnership and the Operating Company dated as of December 6, 2013, (iv) the
Long Beach Storage Services Agreement among TRMC, the General Partner, the
Partnership and the Operating Company dated as of December 6, 2013, (v) the
Berth 121 Operating Agreement between the Operating Company and Carson
Cogeneration Company, dated as of December 6, 2013, (vi) the Terminals 2 and 3
Operating Agreement among the Partnership, the General Partner, the Operating
Company and TRMC, dated as of December 6, 2013, (vii) the Amended and Restated
Long Beach Berth Access Use and Throughput Agreement among the Partnership, the
General Partner, the Operating Company and TRMC, dated as of December 6, 2013,
(viii) the Long Beach Berth Throughput Agreement among the Partnership, the
General Partner, the Operating Company, TRMC and Carson Cogeneration Company,
dated as of December 6, 2013, (ix) the SoCal Transportation Services Agreement
between TRMC and Tesoro SoCal Pipeline Company LLC, dated as of December 6,
2013, (x) the Long Beach Pipeline Throughput Agreement among the Partnership,
the General Partner, the Operating Company and TRMC, dated as of December 6,
2013, (xi) the Carson Coke Handling Services Agreement among the Partnership,
the General Partner, the Operating Company and TRMC, dated as of December 6,
2013, (xii) the Coke Barn Lease Agreement between the Operating Company and
TRMC, dated as of December 6, 2013 and (xiii) the Terminals 2 and 3 Ground Lease
between the Operating Company and TRMC, dated as of December 6, 2013, the
parties hereto agree that the indemnification provisions of any of those
agreements shall control over any of the other agreements to the extent the
subject matter of the indemnification is specifically referenced or provided for
in that agreement. In the event of a conflict of provisions of any of the
above-referenced agreements and the Carson Assets Indemnity Agreement, the
provisions of the Carson Assets Indemnity Agreement shall prevail with respect
to issues related to the contribution of the assets described therein, but not
with respect to the ordinary operations of such assets as set forth in the
above-referenced agreements.

 

Page 3 of 4 of

Schedule IX to Third Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

Schedule IX

Special Indemnification Provisions

(continued)

 

For West Coast Assets Contribution Agreement listed on Schedule VII:

Other. Notwithstanding any other provisions of (i) the Third Amended and
Restated Omnibus Agreement, (ii) the Terminalling Services Agreement – Nikiski,
among the General Partner, the Partnership, the Operating Company and Tesoro
Alaska, (iii) the Terminalling Services Agreement – Anacortes, among the General
Partner, the Partnership, the Operating Company and TRMC, (iv) the Terminalling
Services Agreement – Martinez, among the General Partner, the Partnership, the
Operating Company and TRMC, and (v) the Storage Services Agreement – Anacortes,
the Terminalling Services Agreement – Anacortes, among the General Partner, the
Partnership, the Operating Company and TRMC, the parties hereto agree that the
indemnification provisions of any of those agreements shall control over any of
the other agreements to the extent the subject matter of the indemnification is
specifically referenced or provided for in that agreement. In the event of a
conflict of provisions of any of the above-referenced agreements and the Third
Amended and Restated Omnibus Agreement, the provisions of the Third Amended and
Restated Omnibus Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in the above-referenced
agreements.

 

Page 4 of 4 of

Schedule IX to Third Amended and Restated Omnibus Agreement